Citation Nr: 1715360	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  08-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to June 19, 2006, for the award of service connection for mycosis fungoides, to include whether there is clear and unmistakable error (CUE) in the May 1994 rating decision that denied service connection for chloracne.


REPRESENTATION

Veteran represented by:	Meghan K. Gentile, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for mycosis fungoides, a type of T-cell lymphoma, effective June 19, 2006.  The Veteran subsequently appealed with respect to the assigned effective date.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at VA Central Office in Washington, D.C.  A hearing transcript has been associated with the record.

In November 2012, the Board remanded the instant claim and, in January 2016, the Board denied the Veteran's claim.  He subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in August 2016, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further action.

Thereafter, in September 2016, the Veteran's representative requested copies of any evidence developed subsequent to the Court's August 2016 order; however, as no development has been undertaken, there has been no new evidence associated with the record since the Court's order.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 

FINDINGS OF FACT

1.  A final May 1994 rating decision denied service connection for chloracne as a result of Agent Orange exposure.

2.  In determining that service connection for chloracne as a result of Agent Orange exposure was not warranted, the May 1994 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.

3.  Following the denial of service connection in the May 1994 rating decision, VA first received the Veteran's claim for service connection for a chronic itching and burning rash on January 31, 2006.

4.  In a September 2007 rating decision, service connection for mycosis fungoides was granted, effective June 19, 2006, the date of a pathology report demonstrating the currently diagnosed disability.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision that denied service connection for chloracne as a result of Agent Orange exposure is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2016)].

2.  The May 1994 rating decision that denied service connection for chloracne as a result of Agent Orange exposure was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).

3.  An effective date prior to June 19, 2006 for the award of service connection for mycosis fungoides is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R.
§§ 3.156, 3.400 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the assigned effective date for the award of service connection for mycosis fungoides from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made,     § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for mycosis fungoides was granted and the effective date was assigned in the September 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Joint Motion did not indicate any notice deficiencies.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (the terms of a Joint Motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed).

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the AOJ in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of the pathology report demonstrating a currently diagnosed disability, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the record.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the November 2012 remand directives by readjudicating the claim of entitlement to an effective date prior to June 19, 2006, for the grant of service connection for mycosis fungoides, to include whether there was CUE in a May 1994 rating decision that initially denied the claim, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, in June 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, which included the Veteran's claim for an earlier effective date for the award of service connection for mycosis fungoides.  The Veteran's assertions of CUE in the May 1994 rating decision were acknowledged and testimony was taken as to the specific assertions of CUE.  In addition, the Veteran provided detailed argument in support of his contention that an earlier effective date was warranted for the award of service connection.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any outstanding evidence necessary to substantiate the Veteran's earlier effective date claim.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Additionally, the Veteran has not identified any evidence that remains outstanding and the August 2016 Joint Motion did not raise any duty to assist issues.  See Carter, 26 Vet. App. at 542-43.

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Finally, with regard to the Veteran's allegation of CUE in the prior May 1994 rating decision, the Board finds that the VCAA does not apply to such aspect of the Veteran's claim as a matter of law.  The Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

II.  Analysis

The Veteran contends that the denial of his original claim for service connection for chloracne as a result of exposure to herbicide agents in the May 1994 rating decision contained CUE as the AOJ did not properly consider service treatment records dated in May 1967 which showed his initial reaction to Agent Orange as well as urticaria.  In a July 2014 submission, the Veteran argued that VA had failed to properly diagnose the condition now known to be mycosis fungoides.  Therefore, the Veteran contends that an effective date of December 19, 1990, the date VA received his original claim for service connection for chloracne, is warranted.

In January 2016, the Board denied the Veteran's claim for an effective date prior to June 19, 2006, for the award of service connection for mycosis fungoides, to include whether there is CUE in the May 1994 rating decision that denied service connection for chloracne.

The Veteran appealed the Board's decision to the Court, which, by way of Joint Motion, vacated the denial and remanded the matter in August 2016.  With regard to the allegation of CUE in the May 1994 rating decision, the Joint Motion directs the Board to address the fact that VA treated the Veteran's urticaria as claimed or classified as chloracne in a September 1991 deferred rating decision and (ii) the fact that Veteran had an in-service diagnosis of urticaria that was of record at the time of the May 1994 rating decision.  With regard to an earlier effective date for service connection for mycosis fungoides, specifically the issue of whether entitlement arose prior to the January 31, 2006, date of claim, the Joint Motion directs the Board to address evidence suggesting that the Veteran has had a skin condition with symptoms similar to his service-connected mycosis fungoides throughout the years.

A.  Finality of the May 1994 Rating Decision

As an initial matter, the Board finds that the May 1994 rating decision that denied service connection for chloracne due to Agent Orange exposure is final.  In this regard, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In the instant case, in May 1994, the Veteran was advised of the decision and his appellate rights.  In this regard, the Board notes that the Veteran has generally asserted that he was not notified that his claim for service connection for chloracne had been denied in the May 1994 rating decision.  However, a review of the record reveals a May 23, 1994 letter notifying the Veteran that his claim for service connection for chloracne had been denied as the evidence did not show that the condition was service connected.  This letter was not returned by the United States Postal Service.  There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 71 L. Ed. 131 (1926)).  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 30.  Absent such clear evidence, timely delivery is assumed.  See id.; see also Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994). No such evidence has been presented in this case.  Thus, the Board finds that the Veteran was properly notified of the May 1994 rating decision and his appellate rights.

The Veteran did not file a notice of disagreement with respect to this decision.  As such, the May 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2016)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for chloracne was received prior to the expiration of the appeal period stemming from the May 1994 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board has also considered the applicability of 38 C.F.R. § 3.156(c) as it appears that the Veteran's service personnel records were received subsequent to the May 1994 rating decision.  In this regard, such provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.

While the Veteran's service personnel records contain a record of the nature of his service, to include confirmation of his service in Vietnam, such evidence was previously of record at the time of the May 1994 rating decision in the form of his DD-Form 214.  Therefore, such newly received service department records are duplicative of the evidence previously considered in connection with the May 1994 rating decision.  As such, 38 C.F.R. § 3.156(c) is inapplicable in the instant case and the May 1994 rating decision need not be reconsidered.

The Board notes that the Veteran has not offered any additional argument that the May 1994 rating decision is not final, and the August 2016 Joint Motion did not find error with the Board's determination in this regard.  See Carter, 26 Vet. App. at 542-43.

B.  CUE in the May 1994 Rating Decision

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43. 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 24, quoting Russell, 3 Vet. App. at 313-14.

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993). It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

Under the law extant in May 1994, service connection was warranted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (West 1991). A person claiming VA benefits had to meet an initial burden of submitting evidence "sufficient to justify a belief in a fair and impartial individual that the claim is well grounded."  Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  For purposes of determining whether a claim was well grounded, the truthfulness of the supporting evidence was presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In addition to the regulations governing entitlement to service connection outlined above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1993).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) (1993) are met, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (1993).  At the time of the 1994 rating action, VA regulations required that chloracne or other acneform disease consistent with chloracne become manifest to a compensable degree within one year after the last date of exposure to herbicide agents during active service. 38 C.F.R. § 3.307(a)(6)(ii) (1993).

Additionally, as noted, a CUE claim must be based on the evidence in the record when the prior decision was rendered.  Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).

In reviewing all of the evidence on file, the Board finds no CUE of fact or of law in the RO's May 1994 rating decision with respect to the denial of service connection for chloracne as a result of Agent Orange exposure.  The evidence before the RO in May 1994 included the Veteran's service treatment records, private post-service treatment records, and VA examinations dated in July 1991 and September 1991.  In this regard, while the May 1994 rating decision only explicitly considered the service treatment records and VA examinations, also on file were private post-service treatment records dated in the 1980's.

In this regard, service treatment records show that the Veteran developed urticaria on April 20, 1967, and was treated with a penicillin shot on April 29, 1967.  See Service treatment record (May 2, 1967).  Following the penicillin shot, treatment records reflect findings of lower lip swelling, general puffiness, and urticaria lesions, which were treated with Benadryl.  See Service treatment records (May 8, 1967; May 14, 1967).  The recurrent urticaria was last noted in service treatment records on May 16, 1967, and characterized as a "reaction to pro pen."  A March 1968 service discharge examination found the Veteran to be dermatologically normal with no relevant abnormalities.  In an accompanying Report of Medical History, the Veteran denied that he had, or that he ever had, a history of skin disease.  

A November 1981 post-service private treatment record reflects complaints of a rash that occurred once a year every year since 1969; however, such was assessed as "allergy (?) vs. hereditary angioedema."  Additionally, an April 1983 treatment record reflects a drug sensitivity to penicillin, which is consistent with the Veteran's noted allergic reaction in May 1967.

A July 1991 VA skin VA examination report reflected the Veteran's complaints of a twenty-year history of itchy bumps in the inner thighs, armpits, and under the left arm as well as a history of hives, most recently one year earlier.  An assessment of probable lichen simplex chronicus (LSC) and history of probable urticaria was made.  In a July 1991 referral for an Agent Orange examination, it was noted that the Veteran gave a history of recurrent episodes of hives involving an area under his left eye and upper and lower extremities.  He reported that residuals of his last attack were present under his left eye, in his right cubital fossa, and on his thighs.  On examination, the examiner found no evidence of past or present skin problems under the left eye.  The examiner noted skin involvement in the large areas in his left cubital fossa, anterior and posterior aspects of the right thigh, and the inner aspects of both thighs, but found that there is no evidence of actual hives or urticaria.

A September 1991 VA Agent Orange examination reflects that the Veteran reported an onset of hives, episodically, starting two months after a recalled incident of exposure to sprayed airborne material, and complained of rashes in the right thigh, groin, and antecubital area.  The examiner diagnosed a history of recurrent hives and rashes.

In a September 1991 rating decision, VA deferred adjudication of the Veteran's claim, which it characterized as entitlement to service connection for "urticaria (claimed as chloracne) and breathing difficulties as residuals of exposure to Agent Orange" pending the finalization of regulations establishing service connection for disabilities presumed to be presumptive to such exposure.

Thereafter, in May 1994, the RO noted acknowledged the Veteran's service in Vietnam and noted that, under the authority granted by the Agent Orange Act of 1991, VA had determined that a presumption of service connection based on exposure to herbicides had been established for chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda, multiple myeloma, and cancers of the lung, bronchus, larynx, and trachea.  However, the RO found that the evidence of record showed that there was no diagnosis of chloracne and that such disability had not been present to a 10 percent degree within one year of Vietnam service.  Therefore, service connection for chloracne was denied.

In the instant case, the Board finds that there is no CUE in the RO's denial of service connection for chloracne as a result of Agent Orange exposure in the May 1994 rating decision.  Specifically, in determining that service connection for chloracne was not warranted, the May 1994 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.

In this regard, the Board finds that the May 1994 decision was factually supportable by the record at that time, and both the positive and negative evidence of record were acknowledged.  It is apparent that the adjudicator reviewed the service treatment records in making a determination as to entitlement to service connection.  Importantly, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  In the instant case, the Veteran is essentially claiming CUE based on the evaluation of the evidence by the RO.  Specifically, the Veteran and his representative argue that the AOJ did not properly consider the Veteran's service treatment records when rendering its decision.  However, a disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra.

In this regard, the Veteran's primary contention is that the AOJ did not consider his May 1967 service treatment records when issuing its May 1994 rating decision.  However, the May 1994 rating decision specifically indicated that the Veteran's service medical records were considered.  The Federal Circuit has heled that "absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination ... must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed."  The Federal Circuit explicitly rejected the view that all evidence must be discussed; i.e., that an adequate "review" of the record did not require an explanation in the RO decision of the impact or lack thereof of every piece of evidence of record.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Moreover, the Veteran's arguments appear to be tantamount to a disagreement with how the facts were weighed by the adjudicator in May 1994.  In this regard, the Veteran appears to suggest that a review of the May 1967 service treatment records would substantiate a claim for service connection for chloracne.  However, as previously stated, disagreement with how a prior adjudication evaluated the facts does not establish CUE. Luallen, supra; Russell, supra.  Significantly, the Veteran and his former representative did not explain how the service treatment records purportedly documenting in-service exposure to herbicides could substantiate his claim for service connection for chloracne, which was denied in the May 1994 rating decision on the basis of no current disability.  This argument is therefore without merit.

Additionally, in support of this argument, the Veteran's former representative cited to Clemons v. Shinseki, in which the Court determined that the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  23 Vet. App. 1, 5 (2009).  However, the representative's reliance on Clemons in support of the claim for CUE is misplaced.  The Board notes that a determination of CUE must be based on the record and law that existed at the time of the prior adjudication in question, here the May 1994 rating decision.  See Damrel, 6 Vet. App. at 24, quoting Russell, 3 Vet. App. at 313-14.  The Court's decision in Clemons was rendered in 2009, many years after the issuance of the May 1994 rating decision.  This argument is therefore without merit.

Pursuant to the Joint Motion, the Board will also address (i) the fact that VA treated Veteran's urticaria as claimed or classified as chloracne in the September 1991 deferred rating decision and (ii) the fact that Veteran had an in-service diagnosis of urticaria that was of record at the time of the May 1994 rating decision.

Initially, the Board notes that, pursuant to 38 C.F.R. § 3.151 (as in effect at the time of the Veteran's December 1990 formal claim), a claimant must make a specific claim.  In this regard, the Veteran's service connection claim explicitly states that he sought service connection for "[r]esiduals of Agent Orange: chloracne-1967[,] breathing difficulty-1967 (from swelling in throat[)][,] hemorrhoids-1968." See, e.g., Claim (December 21, 1990).  

Even so, the Board acknowledges that VA treated the Veteran's claim as urticaria claimed or classified as chloracne in its September 1991 deferred rating decision.  The Board also acknowledges that the Veteran had an in-service diagnosis of urticaria and had reported skin problems since his in-service exposure to Agent Orange, and there was a post-service notation of "history of urticaria" in the 1991 VA examination reports.  However, at the time of the May 1994 rating decision, the medical evidence was unclear as to whether the Veteran had a current diagnosis of urticaria.  In this regard, a November 1981 post-service private treatment record reflects complaints of a rash that occurred once a year every year since 1969; however, such was assessed as "allergy (?) vs. hereditary angioedema."    Additionally, while the Veteran had hives and rashes on VA examinations in 1991, the VA examiners only noted a probable history of urticaria.  (Emphasis added).  

Furthermore, at the time of the May 1994 rating decision, the only evidence of a nexus between the Veteran's post-service hives and rashes and his in-service exposure to Agent Orange and/or treatment for urticaria consisted of his own reported history of such symptoms.  However, the Veteran's lay statement are not competent to link a diagnosed post-service skin disorder to service.  In this regard, while the Joint Motion seems to suggest that service connection for urticaria should have been established based on the Veteran's in-service diagnosis of such and his subsequent post-service report of similar symptomatology, the fact remains that, at the time of the May 1994 rating decision, no competent medical professional had offered a current diagnosis of urticaria related to service.  In fact, the only post-service medical evidence addressing the etiology of the Veteran's skin complaints appears to suggest that such is related to an allergic reaction or a hereditary disease.  Specifically, as noted previously, the November 1981 private treatment record, while failing to offer a diagnosis, found the Veteran's skin reaction to be an allergy or hereditary angioedema.  Moreover, VA regulations did not recognize urticaria, or hives or rashes, as a chronic disease for which the nexus element of service connection can be satisfied by continuity of symptomatology.

Accordingly, at the time of the May 1994 rating decision, the evidence of record was unclear as to whether the Veteran had a current diagnosis of urticaria and whether such was related to service.  Absent these key elements of service connection, the Board cannot find that reasonable minds could not differ that the result would have been manifestly different but for the AOJ's failure to expressly adjudicate the issue of entitlement to service connection for urticaria.  Fugo, 6 Vet. App. at 43.  In other words, the Veteran's argument that the AOJ committed CUE in its May 1994 rating decision that denied service connection for chloracne by failing to address service connection for urticaria in light of his in-service diagnosis of such skin condition fails as the evidence then of record did not undebatably demonstrate that service connection for urticaria would have been granted but for such error.

Additionally, while the AOJ could have requested a medical opinion to address whether the Veteran did, in fact, have a current diagnosis of urticaria that was related to service in light of the in-service diagnosis and his reported complaints, failure to fulfill the duty to assist cannot amount to CUE.  See Baldwin v. West, 13 Vet. App. 1, 5 (1999).  In this regard, the Federal Circuit held that a failure to give a Veteran a proper medical examination did not constitute a grave procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Even if the error were not "grave and procedural," the deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, it is not certain that this evidence would have clearly and undebatable changed the outcome.  See Damrel, supra; Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

The Board further finds that the AOJ's failure to explicitly discuss entitlement to service connection for urticaria in its May 1994 rating decision does not directly impact the issue on appeal, i.e., entitlement to an earlier effective date for the award of service connection for mycosis fungoides.  Significantly, at the time of the May 1994 rating decision, the record was absent evidence of a diagnosis of mycosis fungoides, which would have resulted in a grant of service connection as such is a form of non-Hodgkin's lymphoma, which is presumptively related to herbicide exposure, or evidence indicating that the Veteran's urticaria advanced to such cancer.  In fact, as will be discussed in the next section, there was no diagnosis of mycosis fungoides until June 2006.

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators who denied the claim for service connection and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Accordingly, the claim for CUE in the May 1994 rating decision must be denied for the aforementioned reasons.

C.  Earlier Effective Date Claim

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (emphasis added).
 
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the  claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection for chloracne in December 1990.  As discussed previously, such claim was denied in a final May 1994 rating decision.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2016)].

Thereafter, VA received the Veteran's current claim for service connection for a chronic itching and burning rash in an Application for Compensation and Pension (VA Form 21-526) received by VA on January 31, 2006.  A September 2007 rating decision granted service connection for mycosis fungoides, effective June 19, 2006, the date on which the Veteran was first diagnosed with the disorder by a pathology report.  The Board finds that there is no document of record that can be construed as an informal or formal claim for service connection for mycosis fungoides that was received after the final May 1994 denial, but prior to the January 31, 2006, formal claim.

While the Veteran's former representative argued that an October 1998 VA treatment note in which the Veteran complained of having a rash in his groin area and reported that he has had problems with a rash in this area since he was sprayed with Agent Orange in Vietnam constitutes an informal claim for service connection and, thus, an effective date of October 1998 is warranted, the Board found such argument to be without merit in the January 2016 decision and, in the August 2016 Joint Motion, the parties agreed that there was no dispute that the Veteran's application after the final May 1994 denial was received on January 31, 2006.  See Carter, supra.  Therefore, the Board will not address such argument further herein.

However, the Veteran has alleged that he has suffered from mycosis fungoides since service.  Furthermore, the August 2016 Joint Motion directs the Board to discuss evidence of record suggesting that the Veteran has had a skin condition with symptoms similar to his current mycosis fungoides throughout the years, and therefore, whether entitlement arose prior to the January 31, 2006, date of claim.  The Court highlighted evidence of itchy rash diagnosed as urticaria in May 1967, a December 1998 medical note finding large lichenified patches of rashes, and a January 1999 medical note recording eczematous rash.

However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377, 382-383 (1999).  However, while Lalonde emphasizes the general rule, importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. (Emphasis added).  Therefore, in the instant case, the question is whether the Veteran is entitled to an earlier effective date of January 31, 2006, which is the date VA received his application to reopen his previously denied claim. 

In the instant case, based on the aforementioned regulations, the Board finds that the effective date has been appropriately assigned as the date of the clinical evidence demonstrating a current disability, that is, the June 19, 2006, biopsy showing mycosis fungoides.  While sympathetic to the Veteran's belief that mycosis fungoides had its onset prior to June 19, 2006, the Board finds that such is afforded no probative value because mycosis fungoides, a form of cancer, is not capable of lay identification.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.") (Emphasis added).  

With respect to the competent medical evidence of record, including the medical records highlighted in the August 2016 Joint Motion, the June 19, 2006, biopsy report is the earliest diagnosis of mycosis fungoides.  In fact, the medical experts themselves determined that such biopsy was necessary to render a correct diagnosis.  Therefore, since the date of entitlement arose on June 19, 2006, and VA received the Veteran's service connection claim in January 2006, the Board is precluded by law from assigning an effective date prior to June 19, 2006, for the grant of service connection for mycosis fungoides.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to June 19, 2006, for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

An effective date prior to June 19, 2006, for the award of service connection for mycosis fungoides, to include whether there is CUE in the May 1994 rating decision that denied service connection for chloracne, is denied.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


